FILED
                             NOT FOR PUBLICATION                            MAR 17 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10038

                Plaintiff - Appellee,            D.C. No. 4:13-cr-01022-CKJ

  v.
                                                 MEMORANDUM*
EDGAR MAZAHUA-CORTES,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Marvin E. Aspen, District Judge, Presiding**

                             Submitted March 10, 2015***

Before:         FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Edgar Mazahua-Cortes appeals from the district court’s judgment and

challenges the 41-month sentence imposed following his guilty-plea conviction for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Marvin E. Aspen, Senior United States District Judge
for the Northern District of Illinois, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
attempted reentry after deportation, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Mazahua-Cortes contends that the district court procedurally erred by failing

to (i) consider the 18 U.S.C. § 3553(a) sentencing factors, and (ii) explain the

reasons for the sentence and its rejection of his mitigating arguments. We review

for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th

Cir. 2010), and find none. The record reflects that the district court considered the

section 3553(a) sentencing factors and Mazahua-Cortes’s mitigating arguments,

and adequately explained the sentence. See United States v. Carty, 520 F.3d 984,

992-93 (9th Cir. 2008) (en banc). Moreover, the sentence is substantively

reasonable in light of the statutory sentencing factors and the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                      14-10038